Name: 83/13/ECSC: Commission Decision of 10 January 1983 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (114th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-01-21

 Avis juridique important|31983D001383/13/ECSC: Commission Decision of 10 January 1983 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (114th derogation) Official Journal L 017 , 21/01/1983 P. 0046 - 0048*****COMMISSION DECISION of 10 January 1983 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (114th derogation) (83/13/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 74 thereof, Having regard to High Authority recommendation No 1-64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation 81/772/ECSC (2), and in particular Article 3 thereof, Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or produced in insufficient quantities; whereas for a number of years insufficiency has been countered by the granting of duty-free tariff quotas; whereas, however, it appears that certain improvements have been made which create a better balance between Community supply and demand for the first half of 1983; whereas, consequently, a reduction of the tariff quotas for that half year is justified in two Member States; whereas it is therefore appropriate that the Commission should use the powers granted to it under Article 3 of recommendation No 1-64 to authorize imports of the abovementioned products under preferential tariff arrangements but in smaller amounts than hitherto; whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products; Whereas neither this suspension of duties nor these tariff quotas are likely to jeopardize the objectives of recommendation No 1-64, but will help to maintain existing trade flows between Member States and non-member countries; Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of recommendation No 1-64; Whereas provision should be made to ensure that the quotas granted will be used solely to supply the needs of industries in the importing countries and that re-exportation in the unaltered state to other Member States of imported iron and steel products will be prevented; Whereas the Governments of the Member States have been consulted on the tariff quotas set out below, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorized to derogate from the obligations arising under Article 1 of High Authority recommendation No 1-64 to the extent necessary to apply, in respect of imports from third countries of the iron and steel products set out below, suspension of duties or tariff quotas in respect of the quantities and at the levels indicated: 1.2.3.4.5 // // // // // // CCT heading No // Description // Member State // Quota (tonnes) // Duty % // // // // // // ex 73.15 A V b) 1 or ex 73.15 B V b) 1 // Special wire rod for the manufacture of valve springs: // Germany Benelux France // 675 609 630 // 0 0 0 // // (a) Of high carbon steel, not further worked than hot-rolled, between 5;5 and 13 mm in diameter with the following characteristics: // // // // // - Carbon: 0;60 to 0;70 % // // // // // - Silicon: not more than 0;25 % // // // // // - Manganese: 0;50 to 0;90 % // // // // // - Sulphur: not more than 0;020 % // // // // // - Phosphorus: not more than 0;030 % // // // // // - Copper: not more than 0;060 % // // // // // (b) Of chrome-vanadium alloy steel, not further worked than hot-rolled, between 5;5 and 13 mm in diameter, with the following characteristics: // // // // // - Carbon: 0;60 to 0;70 % // // // // // - Silicon: 0;15 to 0;30 % // // // // // - Manganese: 0;60 to 0;90 % // // // // // - Sulphur: not more than 0;025 % // // // // // - Phosphorus: not more than 0;025 % // // // // // - Chromium: 0;50 to 0;80 % // // // // // - Vanadium: 0;10 to 0;25 % // // // // // (c) Of chrome-silicon alloy steel, not further worked than hot-rolled between 5;5 and 13 mm in diameter, with the following characteristics: // // // // // - Carbon: 0;50 to 0;60 % // // // // // - Silicon: 1;20 to 1;70 % // // // // // - Manganese: 0;40 to 0;80 % // // // // // - Sulphur: not more than 0;025 % // // // // // - Phosphorus: not more than 0;025 % // // // // // - Chromium: 0;50 to 0;80 % // // // // // // // // The abovementioned products must, in addition, comply with the following physical specifications: 1. Decarburization Depth of decarburization measured without defects: - high carbon and chrome-vanadium wire rod: 0;05 mm maximum, - chrome-silicon wire rod: 0;07 mm maximum. 2. Surface condition Maximum depth of defects (tears, fissures or folds) measured perpendicular to the surface: 0;05 mm. 3. Non-metallic inclusions Examination to be carried out in accordance with the AFNOR standard (ref. A 04/106) of July 1972 and with Stahl-Eisen-Blatt 1570/71. Typical maximum value figure 1 from the surface to two-thirds of the radius. Typical maximum value figure 2 beyond two-thirds of the radius to the core. The values indicated are valid for any type of inclusion. Article 2 1. Member States accorded quotas under Article 1 shall ensure, in liaison with the Commission, that such quotas are apportioned among third countries on a non-discriminatory basis. 2. They shall take all necessary steps to preclude the possibility of iron and steel products imported under the said tariff being re-exported to other Member States in the same state as that in which they were imported. Article 3 This Decision shall apply with effect from 1 January 1983 and shall remain in force until 30 June 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 January 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 285, 7. 10. 1981, p. 33.